DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs 7-16, filed 9/11/20, with respect to the non-final have been fully considered and are persuasive.  The non-final of 3/11/20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glen Belvis on 4/8/21.
The application has been amended as follows: 

To Claim 1:
A method of making silicon carbide, the method comprising:
	a.    providing a solvent free liquid including silicon, carbon and oxygen;
	b.    curing the liquid to provide a cured material consisting essential of silicon, carbon 	and oxygen;
	c.    having the cured material at a temperature of less than 150 °C;
	d.    transforming the cured material to a silicon carbide ceramic material consisting essentially of 	silicon, carbon and oxygen; and,
	e.    removing essentially all of the oxygen from the ceramic material.

Claim 2.
 	The method of claim 1, wherein the liquid comprises a polysilocarb precursor formulation having a molar percent of about 30% to 85% carbon, about 5% to 40% oxygen, and about 5% to 35% silicon.

Claim 3.
	 The method of claim 1, wherein the liquid comprises a polysilocarb precursor formulation having a molar percent of about 50% to 65% carbon, about 20% to 30% oxygen, and about 15% to 20% silicon.

Claim 4.

	The method of claim 1, comprises producing CO in step e 

Claim 22.    
	The method of claim 5, wherein the liquid is a polysilocarb precursor formulation having a molar percent of about 30% to 85% carbon, about 5% to 40% oxygen, and about 5% to 35% silicon; and the silicon carbide comprises alpha type.

Claim 23.    
	 The method of claim 5, wherein the liquid is a polysilocarb precursor formulation having a molar percent of about 30% to 85% carbon, about 5% to 40% oxygen, and about 5% to 35% silicon; and the silicon carbide comprises beta type.

Claim 76.

	The method of claim 1, comprises producing CO2 in step e 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1-32, 76-80, 84 are allowable over the following reference(s): 
Han (US Pub.: 2014/0178285) discloses a SiC fabrication method (abstract) that uses a mixture of dry silicon, carbon and (abstract), but the reference does not employ oxygen nor does it heat at less than 150 degrees C.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

April 8, 2021